McCLELLAN, J.
(concurring.)—While I yield unreserved assent to the foregoing opinion and to the conclusion predicated of its considerations yet I prefer to rest my concurrence in the result here attained upon the primary ground that the order of the New York court, awarding alimony, is not such a final judgment as invokes the protection, or appropriates the force, of the “full fatih and credit clause” of the Constitution of the United States. — Lynde v. Lynde, 181 U. S. 183, 21 Sup. Ct. 555, 45 L. Ed. 810. The legal consequence is that the bill is without a factor essential to its equity.